Per Curiam,
There is nothing in the contract on which this suit is based that could by any possibility entitle the legal plaintiff to maintain an action against the defendant for the residue of purchase money, under said contract, after the former had sold and con*487veyed the same property to another person who paid him the full consideration for said conveyance. The learned 'judge' of the common pleas was therefore right in refusing plaintiff’s points for charge, and in directing a verdict for defendant. Judgment affirmed.